Exhibit 16.1 Letter of ASA & Associates, Chartered Accountants Date June 28, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read Item 4 of India Globalization Capital, Inc.’s Form 8-K dated and have the following comments: 1. We agree with the statements in paragraphs one, two and three. 2. We have no basis on which to agree or disagree with the statements made in paragraphs four, five, and six. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. ASA & Associates
